Title: From Daniel L. Hylton, with Jefferson’s Instructions to William Davies, 30 March 1781
From: Hylton, Daniel L.,Jefferson, Thomas
To: Jefferson, Thomas,Davies, William


[Without place] 30 Mch. 1781. Mr. Eppes desires him to inform TJ that “a Gun Smith up the Country will undertake the Cleaning and repairing Arms. He will also get 3 or 4 Men to Assist him provided they are exempt from Military duty.” The arms must be sent up to him. TJ’s instructions follow: “Referred to Colo. Davies; Colo. Muter had the name of this man in a note from me. He lives in Cumberland on Appomattox. Th:J.”
